DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on January 4, 2021, in which claims 1-20 are presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No.10,885,068. This is a statutory double patenting rejection.
Please, see the comparison table below:

Application
Patent
1. A computer-implemented method comprising:
detecting a first event from content of a first normalized signal of a first signal content type, wherein detecting the first event comprises:
processing raw signal content of a first type with a first processing pipeline;
processing raw signal content of a second type with a second processing pipeline;
determining that the raw signal content of the first type and the raw signal content of the second type correspond to a same raw signal;
generating the first normalized signal of the raw signal that includes an output from the first processing pipeline and an output from the second processing pipeline; and
detecting the first event from the first normalized signal;
determining that the first event is not a redetection of another event;
detecting a second event from content of a second normalized signal of a second signal content type that is different from the first signal content type;
determining that the second event is a redetection of the first event;
grouping the first event and the second event into an event group;
determining that the event group satisfies a publication preference associated with a recipient; and
publishing the event group, including the first event and the second event, to the recipient.

1. A computer-implemented method comprising:
detecting a first event from content of a first normalized signal of a first signal content type, wherein detecting the first event comprises:
processing raw signal content of a first type with a first processing pipeline;
processing raw signal content of a second type with a second processing pipeline;
determining that the raw signal content of the first type and the raw signal content of the second type correspond to a same raw signal;
generating the first normalized signal of the raw signal that includes an output from the first processing pipeline and an output from the second processing pipeline; and
detecting the first event from the first normalized signal;
comparing the first event to a set of first cached events in an event holding cache;
determining that the first event is not a redetection of any cached event of the first cached events;
caching the first event in the event holding cache to form a set of second cached events;
detecting a second event from content of a second normalized signal of a second signal content type that is different from the first signal content type;
comparing the second event to the set of second cached events in the event holding cache, including comparing the second event to the first event;
determining that the second event is a redetection of the first event; grouping the first event and the second event into an event group;
determining that the event group satisfies a publication preference associated with a recipient; and
publishing the event group, including the first event and the second event, to the recipient.



3. The method of claim 1, further comprising caching the first event in an event holding cache until a first holding period expires and caching the event group in a sent group cache until a second holding period expires.

2. The method of claim 1, further comprising caching the first event in the event holding cache until a first specified holding period expires and caching the event group in a sent group cached until a second specified holding period expires.
2. The method of claim 1, further comprising caching the event group in an event group cache concurrently with publishing the event group to the recipient.

3. The method of claim 2, wherein caching the event group in the sent group cache comprises caching the event group in the event group cache concurrently with publishing the event group to the recipient.
4. The method of claim 3, further comprising accessing the first holding period and the second holding period from administrator settings.

4. The method of claim 2, wherein the first holding period and the second holding period are accessed from administrator settings.
5. The method of claim 3, further comprising accessing the first holding period and the second holding period from recipient preferences.
5. The method of claim 2, wherein the first holding period and the second holding period are accessed from recipient preferences.
6. The method of claim 3, further comprising: detecting a third event from content of a third normalized signal; comparing the third event to one or more event groups cached in the sent groups cache, including comparing the third event to the event group; determining that the third event belongs to the event group; and publishing the third event to the recipient to supplement publication of the event group.
6. The method of claim 2, further comprising: detecting a third event from content of a third normalized signal; comparing the third event to one or more event groups cached in the sent groups cache, including comparing the third event to the event group; determining that the third event belongs to the event group; and publishing the third event to the recipient to supplement publication of the event group.
7. The method of claim 3, further comprising configuring one of: the first holding period or the second holding period based on computation processing times.
7. The method of claim 2, further comprising configuring the first or second holding periods based on computation processing times.
8. The method of claim 1, wherein detecting the first event from content of the first normalized signal comprises: assigning a unique identifier to the first normalized signal; and determining that the raw signal content of the first type and the raw signal content of the second type correspond to the first normalized signal based on association with the unique identifier.
8. The method of claim 1, wherein detecting the first event from content of the first normalized signal further comprises: assigning a unique identifier to the first normalized signal; and determining that the raw signal content of the first type and the raw signal content of the second type correspond to the first normalized signal based on association with the unique identifier.
9. The method of claim 1, further comprising: deriving the first normalized signal from a first raw signal; and deriving the second normalized signal from a second raw signal that is different from the first raw signal.
9. The method of claim 1, wherein the first normalized signal is derived from a first raw signal and the second normalized signal is derived from a second raw signal that is different from the first raw signal.


10. The method of claim 1, wherein processing raw signal content of a first type with a first processing pipeline comprises processing one of: a social signal, a web signal, or a streaming signal.



Application 
Patent
11. A computer system comprising:
a processor;
system memory coupled to the processor and storing instructions configured to cause the processor to:
detect a first event from content of a first normalized signal of a first signal content type, including instructions configured to:
process raw signal content of a first type with a first processing pipeline;
process raw signal content of a second type with a second processing pipeline;
determine that the raw signal content of the first type and the raw signal content of the second type correspond to a same raw signal;
generate the first normalized signal of the raw signal that includes an output from the first processing pipeline and an output from the second processing pipeline; and
detect the first event from the first normalized signal;
determine that the first event is not a redetection of any cached event of the first cached events;
detect a second event from content of a second normalized signal of a second signal content type that is different from the first signal content type;
determine that the second event is redetection of the first event;
group the first event and the second event into an event group;
determine that the event group satisfies a publication preference associated with a recipient; and
publish the event group, including the first event and the second event, to the recipient.
10. A computer system comprising:
a processor;
system memory coupled to the processor and storing instructions configured to cause the processor to:
detect a first event from content of a first normalized signal of a first signal content type, including instructions configured to:
process raw signal content of a first type with a first processing pipeline;
process raw signal content of a second type with a second processing pipeline;
determine that the raw signal content of the first type and the raw signal content of the second type correspond to a same raw signal;
generate the first normalized signal of the raw signal that includes an output from the first processing pipeline and an output from the second processing pipeline; and
detect the first event from the first normalized signal;
compare the first event to a set of first cached events in an event holding cache;
determine that the first event is not a redetection of any cached event of the first cached events;
cache the first event in the event holding cache to form a set of second cached events;
detect a second event from content of a second normalized signal of a second signal content type that is different from the first signal content type;
compare the second event to the set of second cached events in the event holding cache, including comparing the second event to the first event;
determine that the second event is redetection of the first event;
group the first event and the second event into an event group;
determine that the event group satisfies a publication preference associated with a recipient; and
publish the event group, including the first event and the second event, to the recipient.



13. The computer system of claim 11, further comprising instructions configured to cache the first event in the event holding cache until a first specified holding period expires and to cache the event group in a sent group cache until a second specified holding period expires.
11. The computer system of claim 11, further comprising instructions configured to cause the processor to cache the first event in the event holding cache until a first specified holding period expires and to cache the event group in a sent group cached until a second specified holding period expires.
12. The computer system of claim 11, further comprising instructions configured to cache the event group in an event group cache concurrently with publishing the event group to the recipient. 

12. The computer system of claim 12, wherein instructions configured to cache the event group in a sent group cache comprise instructions configured to cache the event group in the event group cache concurrently with publishing the event group to the recipient.
14. The computer system of claim 13, further comprising instructions configured to access the first holding period and the second holding period from administrator settings.
13. The computer system of claim 12, wherein the first holding period and the second holding period are accessed from administrator settings.
15. The computer system of claim 13, further comprising instructions configured to access the first holding period and the second holding period from recipient preferences.
14. The computer system of claim 12, wherein the first holding period and the second holding period are accessed from recipient preferences.
16. The computer system of claim 13, further comprising instructions configured to: detect a third event from content of a third normalized signal; compare the third event to one or more event groups cached in the sent groups cache, including comparing the third event to the event group; determine that the third event belongs to the event group; and publish the third event to the recipient to supplement publication of the event group.
15. The computer system of claim 12, further comprising instructions configured to: detect a third event from content of a third normalized signal; compare the third event to one or more event groups cached in the sent groups cache, including comparing the third event to the event group; determine that the third event belongs to the event group; and publish the third event to the recipient to supplement publication of the event group.
17. The computer system of claim 13, further comprising instructions configured to configure one of: the first holding period or the second holding period based on computation processing times.
16. The computer system of claim 12, further comprising instructions configured to configure the holding period based on computation processing times.
18. The computer system of claim 11, wherein instructions configured to detect an event from content of a normalized signal comprise instructions configured to: assign a unique identifier to the normalized signal; and determine that the raw signal content of the first type and the raw signal content of the second type correspond to the first normalized signal based on association with the unique identifier.
17. The computer system of claim 11, wherein instructions configured to detect an event from content of a normalized signal comprise instructions configured to: assign a unique identifier to the normalized signal; and determine that the raw signal content of the first type and the raw signal content of the second type correspond to the first normalized signal based on association with the unique identifier.
19. The computer system of claim 11, further comprising instructions configured to: derive the first normalized signal from a first raw signal; and derive the second normalized signal from a second raw signal that is different from the first raw signal.
18. The computer system of claim 11, wherein the first normalized signal is derived from a first raw signal and the second normalized signal is derived from a second raw signal that is different from the first raw signal.


20. The computer system of claim 11, wherein instructions configured to process raw signal content of a first type with a first processing pipeline comprise instructions configured to process one of: a social signal, a web signal, or a streaming signal.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020156785 provides access in an event detection and tracking system are disclosed, where the event detection and tracking system is adapted for storing data associated with a plurality of detected events.
US 20170346915 is directed towards using expired cached data when such expired cached data exists and no unexpired data is otherwise available. Upon receiving a client request for client-requested data, a cache set (one or more caches) is accessed to attempt to locate the client-requested data. If the data is in the cache set and is not expired data, the data is returned from the cache set in response to the client request. If the data is in the cache set and is expired data, the expired data is maintained and the data is requested from a data provider. If the requested data is available from the data provider, the data is received from the data provider and is returned in response to the client request. If the data is not available from the data provider, the expired data is returned in response to the client request.
Laska et al., US 2016/0093338 
Alstad US 2009/0043881
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 6, 2022